Covenant on the following instrument executed by the defendant's testator to the plaintiff:
"To all to whom these presents shall come: I. William Wilson, of the county of Northampton and State of North Carolina: Know ye that I, the said William Wilson, for and in consideration of the natural love *Page 157 
and affection which I have and bear unto my friend Richard W. Taylor, of the county and State aforesaid, and for divers other good causes and considerations me hereunto moving, have given and granted, and by the presents do give and grant, unto the said Richard W. Taylor, to take effect after my death, the sum of $500, to have, hold, and enjoy all and singular the said sum of $500 aforesaid unto the said Richard W. Taylor, his executors, administrators, and assigns, to the proper use and behoof of him, the said Richard W. Taylor, his executors, administrators, and assigns forever. And I, the said William Wilson, all and singular the aforesaid sum of $500, to take effect at my death aforesaid, to the said Richard W. Taylor, his executors, administrators, and assigns against all person whatsoever shall and will warrant   (215) and forever defend by these presents. In witness whereof," etc. Dated 23 January, 1837, and signed and sealed by William Wilson.
The said Wilson died some time before this suit was brought, having made a will in which he appointed an executor, who refused to qualify, whereupon the defendant was appointed administratrix with the will annexed. On the trial it was urged that no recovery could be had on the instrument in question. The jury, under the instructions of the court, returned a verdict for the plaintiff. Judgment having been rendered pursuant to this verdict, the defendant appealed to the Supreme Court.
This is an action of covenant on the deed mentioned in the case. It is very clear that, in many cases, a liability may arise against the executor or administrator after the death of the testator or intestate, upon a contract made in his lifetime, although the executor or administrator be not named therein; for the executors or administrators of every person are implied in himself, and they are liable upon any contract of the deceased, although they are not named, when the contract is not personal to the testator or intestate; thus they are liable upon a bond or note payable subsequently to the death of the testator or intestate. Williams on Ex., 1060; Toller, 463. The objection raised by the defendant, that it is a remainder in a personal chattel after a life estate reserved to the donor, and, therefore, void according to the rules of the common law, it may be answered that it is not any specific chattel, as a particular horse or a flock of sheep, etc.; it is an obligation, a chose in action, to pay $500 in money, or in the currency of the country; it has no earmarks, and, therefore, it is not within the rule supposed. Secondly, it is said that debt and not covenant is the proper remedy, if it is to be considered as a *Page 158 
(216)  contract for money. The answer we give is that debt and covenant are concurrent remedies for the recovery of any money demand, when there is an express or implied contract in any instrument under seal to pay it; but in general debt is the preferable remedy, as in that form of action the judgment is final in the first instance, if the defendant do not plead. See 2 Stephens N. P., 1057.
PER CURIAM.                                             No error.